Mr. Justice Baker delivered the opinion of the court. By the letter of defendants to plaintiffs of April 15, defendants promised plaintiffs to honor drafts drawn by Dainty and Grindell on them, drawn for horses, until further notice. We do not deem it material to determine whether the promise contained in that letter would operate as an acceptance of a draft drawn within its terms, or was a promise to accept such draft. The draft sued on was not drawn by Grindell and Dainty, but by Grindell in the name of Grindell and Dainty after the dissolution of that firm. Defendants might be willing to promise to honor drafts drawn by Dainty and Grindell, but not a draft drawn by Grindell alone. Their contract with plaintiffs was to accept drafts drawn by a co-partnership composed of two persons, and that contract cannot he altered or extended without their consent to include a draft drawn by one member of the firm after its dissolution, although drawn in the name of the late firm. The fact that plaintiffs were not notified of the dissolution of the co-partnership is immaterial. They may have a right of recovery against the members of the co-partnership as it existed .before the dissolution, because of the failure of the partners to notify them of the change. But the rule which allows a recovery under such circumstances against partners does not apply to an action against the defendants. The defendants were under no obligation to the plaintiffs to inform them of the dissolution of the firm of Grindell and Dainty. Byers v. Hickman Grain Co., 112 Iowa, 451; Burch v. De Rivera, 53 Hun, 367; First Nat. Bank of Lacon v. Bensley, 2 Fed. 609. The evidence tends to show that in the carload of horses shipped July 21 there were a few horses bought by Grindell and Dainty before the dissolution. But plaintiffs cannot in this action recover from the defendants the proceeds of the sale of such horses, or the proceeds of the carload of horses shipped July 21. Plaintiffs must recover upon the promise to honor drafts contained in defendants’ letter of April 15, or they cannot recover at all. We think it is plain from the evidence that the terms of the letter of April 15, by which the defendants promised to honor drafts drawn on them by Grindell and Dainty, were not complied with, and the judgment will therefore be affirmed. Affirmed. Mr. Presiding Justice Freeman dissenting.